In the original opinion filed herein, the judgment of the court of common pleas of Oklahoma *Page 322 
county was modified from a sentence of $500 and six months in the county jail for each of the defendants, to a fine of $100 and 30 days in the county jail for each defendant.
A petition for rehearing was filed, and has been granted.
Upon reconsideration, we have reached the conclusion that this case should be reversed and remanded for a new trial. The failure of the court to give the requested instruction, which is set out in the original opinion, was error which justifies a retrial of this case.
For the reason above stated, the judgment of the court of common pleas of Oklahoma county is reversed and the case remanded.
JONES and BRETT, JJ., concur.